THE THIRTEENTH COURT OF APPEALS

                                    13-20-00315-CV


                                John Weston Roades
                                         v.
Lisa Henderson, Individually and as Independent Administratrix of the Estate of Steven
         Paul Henderson, Kinsley Henderson, Koale Jaks, and Robert Popp


                                    On Appeal from the
                      329th District Court of Wharton County, Texas
                             Trial Court Cause No. CV51904


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 17, 2022